DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 12/27/2021. Claims 1 and 25 have been amended. Claims 3-23 and 27 have been cancelled. No claims have been added. Claims 1, 2, 24-26 and 28 are pending and an action is as follows.

Claims 1, 2, 24-26 and 28 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a Search of Patent and Non-Patent Literature and considered the arguments presented by the Applicant in view of the claims as amended. The Examiner has found the Applicants arguments persuasive in view of the applied references and the references resulting from the updated prior art search. Specifically the Applicant’s arguments with respect to the limitation reciting “…wherein the updated localization information is stored with a user’s account information at the localization server; wherein the updated localization information comprises information specific to said network access device, including at least one of a media access control (MAC) address of a wide area network (WAN) interface, serial number (SN) of the network access device, and an IP address of the network access device;…” as in the remarks filed 12/27/2021. This specific combination of elements in its current configuration as argued by the Applicant in combination with the other claimed limitations is not taught by any of the prior art resulting from the Examiner in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467